Citation Nr: 0604658	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-12 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection for facial scars.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued since April 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied service 
connection for frostbite of the feet and facial scars.  The 
veteran filed a notice of disagreement with respect to that 
decision in April 2001.  However, the RO did not issue a 
statement of the case until April 2003.

The April 2001 rating decision on appeal also denied service 
connection for bilateral hearing loss.  In his VA Form 9 
(Appeal to Board of Veterans' Appeals), dated in April 2003, 
the veteran clarified that he was seeking service connection 
for "constant buzzing of ears not hearing loss."  In a 
November 2003 letter, the veteran's representative also 
indicted that the veteran wished to withdraw his appeal 
involving service connection for bilateral hearing loss.  
Therefore, that issue has been withdrawn.  38 C.F.R. § 20.204 
(2005).

At a September 2005 hearing, however, the veteran testified 
that he was seeking service connection for hearing loss.  
Therefore, the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
bilateral hearing loss is referred back to the RO for 
appropriate action. 

The issue of entitlement to service connection for tinnitus 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  There is no competent evidence of record that the veteran 
has residuals of frostbite of the feet. 

3.  The evidence of record does not etiologically relate the 
facial scars to service. 


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the feet were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R.    § 3.303 (2005).

2.  Facial scars were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of 
frostbite of the feet and facial scars.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in April 2001, March 2002, September 2002, and December 2002; 
a statement of the case (SOC) issued in April 2003; and 
letters by the RO dated in August 2001, October 2001, July 
2002, October 2002, and December 2003.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claims, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.

The RO has undertaken extensive efforts to locate the 
veteran's service medical records.  As noted in an August 
2005 formal finding on the unavailability of service records, 
information from the National Personnel Records Center (NPRC) 
indicated that it was unable to obtain the veteran's service 
medical records because they were presumably destroyed in a 
fire in 1973.  In the August 2005 memorandum, the RO noted 
that attempts to obtain extracts from the Surgeon General's 
Office as well as sick call and morning reports were 
unsuccessful.  As well, the veteran's case was sent to the 
United States Armed Services Center for Unit Records Research 
(CURR) for review and to obtain any corroborating information 
that the veteran was injured, and again, no such information 
was obtained.  In cases involving missing service medical 
records, VA has a heightened obligation to assist the 
claimant in the development of the case.  This heightened 
duty to assist includes searching for alternate methods of 
proving service connection.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991) (holding that, where the veteran's service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation for VA to assist 
the veteran in the development of his case and to provide 
reasons or bases for any adverse decision rendered without 
these records); Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases such as this in 
which service medical records are missing.  The following 
non-exhaustive list of documents may be substituted for 
service medical records in this case: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics and private physicians by which or by whom 
a veteran may have been treated, especially soon after 
service discharge, letters written during service, 
photographs taken during service, pharmacy prescription 
records, and insurance examinations.  VA Adjudication 
Procedure Manual, Manual M21-1, Part III, paragraph 4.25(c) 
and 4.29 (October 6, 1993).  

The RO properly notified the veteran of alternative sources.  
In correspondence dated in August 2001, the veteran provided 
the following statement: "There are no doctors still living 
who have any treatment records for the conditions I have 
claimed.  Any other treatment that I received is part of the 
VAMC records which are available to you." In addition, the 
veteran has not submitted any statements from service medical 
personnel, buddy statements, employment physical 
examinations, letters written during service, photographs 
taken during service, pharmacy prescription records, or 
insurance examinations, in any attempt to established that he 
was treated for a frostbite injury or facial scars in 
service.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA. 

The Board has considered the veteran's argument that he 
should be afforded a VA compensation examination to determine 
whether he has residuals of frostbite of the feet and facial 
scars as a result of service.  The Board disagrees.  The VCAA 
states that VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 
(d).  First, there is no competent evidence that the veteran 
currently has a disability as a result of a frostbite injury.  
Second, with respect to his facial scars, since the veteran's 
service medical records are missing and there is an absence 
of competent evidence for decades, examiners could do no more 
than review the record and record the veteran's history, 
which would not constitute medical nexus evidence given the 
facts of this case.  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, remanding the case to afford the veteran an 
additional medical examination would only result in 
unnecessarily imposing an additional burden on VA with no 
benefit flowing to the veteran.  Sabonis, 6 Vet. App. at 430.

II.  Legal Criteria

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent. For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  See Collette v. Brown, 82 
F.3d 389 (1996).  Specifically, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either a current disability or a nexus to service, both of 
which generally require competent medical evidence.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

VA's Office of General Counsel (General Counsel) has held 
that the determination of whether a veteran "engaged in 
combat with the enemy" depends on multiple factors, 
including the requirement that the veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VAOPGCPREC 
12-99.  The General Counsel's opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2004).

II.  Residuals of Frostbite of the Feet

The veteran claims that he has residuals of frostbite injury 
to both feet he incurred while on active duty in Korea.  He 
states that he was with the 12th Field Artillery as an acting 
supply chief in direct support of the infantry regiments of 
the 2nd Division and therefore exposed to the same cold 
temperatures.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

At his September 2005 hearing, the veteran testified that he 
got frostbite of both feet in Korea while standing in a pit 
filed with snow and ice.  He explained that he went to sleep 
in a sleeping bag with wet feet and woke up with his combat 
boots frozen to his feet.  He stated that he was treated by a 
medic and given salve.  After he returned home, his toenails 
reportedly turned black and some of the skin on his feet 
began to peel off.  

The veteran's wife and sister submitted letters in October 
2002 in which they stated that they remember the veteran 
coming home from Korea in 1952 with damages skin and toenails 
on his feet.  They recall that they veteran attributed this 
condition to a frostbite injury in service. 

It is unclear from the record whether the veteran incurred a 
frostbite injury in service, as his service medical records 
are unavailable.  However, even assuming for discussion 
purposes that the veteran incurred a frostbite injury to both 
feet in service, there is no medical evidence that he 
currently has residuals of a frostbite injury.  The Board 
reviewed VA outpatient treatment records dated from 2000 to 
2003, none of which includes a diagnosis concerning residuals 
of a frostbite injury of the feet.  Of particular relevance, 
an entry dated in August 2001 attributed the veteran's 
complaints of pain in the feet to a diagnosis of Guillain-
Barre syndrome.  The record shows that this disorder was 
first diagnosed in 1996 and has not been medically linked to 
service.  Although the veteran asserts that he had pain in 
his feet prior to this diagnosis, the record simply contains 
no competent contemporaneous evidence supportive of this 
assertion.  In August 2001, the diagnosis was dry skin which 
again, has not been identified as a residual of frostbite.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of 
frostbite of the feet.  In Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997), the Court held that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.  Since there is no evidence that the 
veteran has a disability related to frostbite of the feet, 
the claim must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of frostbite of the feet.  
Lay statements by the veteran, his sister, and his wife are 
insufficient to prove his claim in the absence of medical 
evidence of a current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies. 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102. Accordingly, the appeal is denied.

B.  Facial scars

The veteran is seeking service connection for scars on his 
face as a result of injuries he sustained during combat in 
Korea.  The Board has thoroughly reviewed the evidence of 
record and has determined that service connection is not 
warranted for facial scars.  

The veteran submitted photographs showing a scar running from 
his upper lip to his nose, as well as what appears to be a 
scar on his forehead.  At his September 2005 hearing, the 
veteran testified that these scars resulted from two separate 
injuries in service.  He testified that he incurred the scar 
above his lip after he was struck in the face with the butt 
of a rifle.  He testified that he was unconscious for a few 
hours and the laceration was taped up by a field medic after 
he awoke.  He also testified that he incurred the scar on his 
forehead after a bullet penetrated his helmet, spun around, 
and grazed his forehead before falling down his back.  He 
stated that he had saved the projectile, which he brought to 
his personal hearing.    

Because the veteran has alleged that his facial scars 
resulted from his involvement in combat, the Board will first 
address the veteran's claim under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  As already noted, if VA determines 
that the veteran's service involved combat with the enemy, 
then the veteran's lay testimony or statements regarding 
injuries to his face are accepted as conclusive evidence of 
its occurrence, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  

The fact that the veteran may have served in a "combat 
area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the veteran's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass 
both combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  If VA determines that the 
veteran did not engage in combat with the enemy, the 
favorable presumption under 38 U.S.C.A. § 1154(b) will not 
apply.    

In this case, the Board finds that the record does not 
indicate that the veteran engaged in combat with the enemy.  
First, his MOS does not indicate combat service.  The 
veteran's DD Form 214 notes that his most significant duty 
assignment was with "CO F 29th Inf Regt.  Although it appears 
that he served in an infantry regiment, none of the veteran's 
awarded medals or decorations shows combat service.  Instead, 
his DD Form 214 shows that he was awarded the Army Occupation 
Medal (AOM) (Japan), the Korean Service Medal with one bronze 
star, and the United Nations Service Medal (UNSM).  These 
medals do not indicate combat service.  

Moreover, the veteran's DD Form 214 shows that the veteran 
did not receive a Combat Infantryman Medal, a Purple Heart 
Medal, or any other decoration that would indicate combat 
service.  In an October 2002 letter, the veteran explained 
that he was told he would receive the Purple Heart Medal for 
the injuries her received to his face.  According to the 
veteran, service personnel told him that he would be 
contacted at a later about the medal, but that he never heard 
anything about it again.  The fact that the veteran did not 
receive an award for combat service is probative evidence 
that he likely did not participate in combat.  As such, the 
evidence of record does not support the assertion that the 
veteran engaged in combat while serving in Korea.  
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).        

The preponderance of the evidence is therefore against 
finding that the veteran engaged in combat with the enemy.  
And there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2004).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the veteran engaged in combat with the enemy in 
Korea.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) do 
not apply.

The Board also finds that the medical evidence of record does 
not support the veteran's assertion that his facial scars 
resulted from injuries sustained in service.  Highly 
probative evidence would consist medical records dated 
shortly after the veteran's separation from active duty which 
note the facial scars depicted in the photographs.  However, 
facial scars were first documented in VA outpatient treatment 
records dated from 2000 to 2003, approximately 50 years after 
the veteran's separation from active duty.  Although a July 
2000 entry notes the veteran's history of injuries to the 
face in Korea which resulted in scars, the Board emphasizes 
that the mere transcription of a history provided by the 
veteran does not transform that information into competent 
medical evidence simply because the transcriber happens to be 
a medical professional.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).

The Board has also considered letters received in October 
2002 by the veteran's wife and sister, in which they 
indicated that they first noticed scars on the veteran's 
upper lip and forehead immediately after his separation from 
active duty in 1952.  However, in light of the absence of any 
contemporaneous evidence for decades after service, the Board 
places little probative value on these recollections.  See 
Grottveit and Espiritu, both supra.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for facial scars.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, 38 U.S.C.A § 
5107(b), and the appeal is denied.


ORDER

Service connection for residuals of frostbite of the feet is 
denied.

Service connection for facial scars is denied. 


REMAND

The veteran claims that he suffers from tinnitus as a result 
of noise exposure in service.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  
Dorland's Illustrated Medical Dictionary (DORLAND'S) 1714 
(28th ed. 1994).  Unfortunately, the Board finds that 
additional medical development is needed before it can 
adjudicate his claim. 

The veteran first filed a claim for service connection for 
tinnitus in September 2000, approximately 48 years after his 
separation from active duty in 1952.  In his claim, the 
veteran wrote: "I was in an artillery unit during my 1951-52 
tour and I had an occasion when I received a rupture ear drum 
that took a number of years to heal.  Today I have some 
hearing loss but the main problem I suffer with is 
tinnitus."  At his September 2005 hearing, the veteran 
testified that he ruptured his ear drums when a gun he was 
loading misfired, at which time he began bleeding from his 
nose, ears and mouth.  He indicated that he was told by a 
medic that his eardrums were "busted."  

Unfortunately, none of the veteran's service medical records 
are available.  His DD 214 lists that his most significant 
duty assignment was "Co F 29th Inf Regt."  However, there is 
no evidence that the veteran participated in combat while 
serving in Korea.  38 U.S.C.A. § 1154.  

The record shows the veteran did not report tinnitus until 
many years after service.  An October 2000 VA outpatient 
treatment record notes the veteran's history of busted 
eardrums in Korea which resulted in tinnitus.  However, the 
clinician did not offer an independent medical opinion 
confirming the veteran's self-reported history.  

In a January 2005 letter, M.D., M.D., stated that the veteran 
had presented to his office requesting an opinion concerning 
his tinnitus.  Dr. M.D. noted that the veteran had a history 
of perforations in both ears, working apparently with 
artillery in the Korean War and has had significant ringing 
since that time.  Dr. M.D. also stated: " He declines a 
hearing test at this time but does states that since his 
trauma, perforations and persistent ringing since that time 
that his tinnitus is related to a service connected injury 
and according to the history this is very likely.  His 
otologic condition is persistent since his Korean was service 
and therefore I assume it must be considered to be service 
connected."  

In light of the evidence - i.e. Dr. M.D.'s nexus opinion and 
the fact that tinnitus was first identified many years after 
service, the Board finds that the veteran should be afforded 
a VA examination to determine whether his tinnitus is related 
to service. 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his tinnitus.  The 
examiner should review the claims folder 
and record the veteran's history of noise 
exposure both during and after service.  
Any and all tests deemed necessary by the 
examiner for a full evaluation should be 
accomplished.  Following this claims file 
review and examination, the examiner 
should offer an opinion as to the 
likelihood that the veteran's tinnitus is 
due to inservice acoustic trauma.  The 
examiner should be advised that if such 
an opinion cannot be stated with medical 
certainty, then an opinion expressed in 
terms that describe a range of 
probability or likelihood (i.e. , "very 
likely," "likely," "equally as likely as 
not," "unlikely," "very unlikely," etc.) 
would be of considerable assistance to VA 
in adjudicating the veteran's claims.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
service connection for tinnitus on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


